 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEEM J. HOWELL,                                Case No. 1:18-cv-01109-JLT (PC)
12                        Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                        REQUEST TO VACATE ORDER
13            v.                                        DIRECTING PAYMENT OF THE
                                                        FILING FEE
14    PORTER, et al.,
                                                        (Doc. 10)
15                        Defendants.
16    KAREEEM J. HOWELL,                                Case No. 1:19-cv-00094-JLT (PC)
17                                                      (Doc. 13)
                          Plaintiff,
18
      v.
19
      DAVIDSON, et al.,
20

21                        Defendants.

22
            On March 1, 2019, Plaintiff filed notices of voluntary dismissal in these actions, so the
23
     Court closed both. Now, Plaintiff filed motions requesting that the Court vacate the order
24
     directing payment of his filing fee in both cases. Plaintiff’s basis for his request is that he
25
     voluntarily dismissed this action before the Court screened them and before the defendants had
26
     been served. (Id.)
27
            A party instituting a civil action is required to pay a filing fee of $350. 28 U.S.C. § 1914.
28
                                                         1
 1   A party who cannot afford to pay that amount in a lump sum, may apply for in forma pauperis

 2   status under 28 U.S.C. § 1915 which states:1

 3           (b)(1) . . . if a prisoner brings a civil action or files an appeal in forma paperis, the
 4           prisoner shall be required to pay the full amount of a filing fee. The court shall
             assess and, when funds exist, collect, as a partial payment of any court fees
 5           required by law, an initial partial filing fee of 20 percent of the greater of --
                 (A) the average monthly deposits to the prisoner’s account; or
 6               (B) the average monthly balance in the prisoner’s account for the 6-
                 month period immediately preceding the filing of the complaint or notice
 7               of appeal.
 8           (2) After the initial partial filing fee, the prisoner shall be required to make
             monthly payments of 20 percent of the preceding month’s income credited to the
 9           prisoner’s account. The agency having custody of the prisoner shall forward
             payments from the prisoner’s account to the clerk of the court each time the
10           amount in the account exceeds $10 until the filing fees are paid.
11   28 U.S.C. § 1915 (b)(1)(A), (B). In forma pauperis status does not waive the filing fee for

12   incarcerated/detained plaintiffs; rather it allows such persons to make payments on the filing fee

13   until it is paid in full.

14           Plaintiff’s detention and in forma pauperis status require monthly withdrawals from his inmate

15   trust account to make payments on his filing fees for the present action and any other civil actions that

16   Plaintiff has had or might pursue in the future. Such withdrawals will continue until the filing fees in all of

17   Plaintiff’s civil actions are paid in full, regardless of whether any of Plaintiff’s civil actions are open or

18   dismissed and closed. The filing fees being collected from Plaintiff’s trust account are for the

19   administrative origination and maintenance of Plaintiff’s case, not for any legal review or decisions or

20   orders of the Court. Further, the Court notes that these cases were included in a recent settlement

21   conference in another case Plaintiff filed in this Court. See Howell v. Babb, et al., No. 1:18-cv-00467-

22   BAM (PC), Doc. No. 24. The settlement conference was successful and, as here, voluntary dismissals

23   under Rule 41 of the Federal Rules of Civil Procedure were filed in all included cases. Plaintiff provides

24   no authority on which to find that he should not be required to pay the filing fees for actions that he has

25   settled and the Court finds none.2 Upon receipt of the settlement funds, Plaintiff may pay the filing fees in

26   full after which withdrawals from his trust account for the filing fees in these actions will cease.

27   1 Though section 1983 uses the word “prisoner,” the same section applies to persons such as Plaintiff who are
     subjected to civil detention.
28   2
       Indeed, the very reason he was in a position to settle the cases is because he filed the cases.
                                                               2
 1           Accordingly, the Court ORDERS that Plaintiff’s motion to vacate the order directing payment of

 2   the filing fee in this action, filed on March 28, 2019, (Doc. 13), is DENIED. The Clerk of the Court is

 3   directed to file this order on the docket for both of the above cases.

 4
     IT IS SO ORDERED.
 5

 6       Dated:      March 29, 2019                                   /s/ Jennifer L. Thurston
                                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                             3
